DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-45 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including determining, by the processor, a score for each of the images by applying the user preferences to the identified content of interest for the select user, wherein determining the score for each of the images uses the viewing angle from the preferred vantage point, wherein determining the score for each of the images lowers the score for images from a primary viewing angle of the select user to reduce the likelihood that images from the primary viewing angle will be offered for viewing, wherein the determined score for each image is a sum of all values associated with that respective image; determining, by the processor, a highest-score position from the plurality of positions based on the determined scores; and transmitting, by the processor to a viewing device of the select user for viewing video of the event, an offer to view images of the highest-score position, wherein the images of the highest-score position are taken from a select viewing angle. Inter alia, independent claims 16 and 31 are allowable for similar reasons. The closest prior art Ferlatte (USPPGPubN 20130148861) teaches the video is received from multiple cameras providing a field of view that comprises substantially all of the area of interest, [0004], [0042] multiple video frames over time will create multiple trails of movement, [0066] wherein defines regions of the area and associates interest rating factors with the regions of the area, wherein the interest-rating factors; the area may be an area of interest, a chosen area, [0003]; the identification module 70 may be configured to identify the portion of video of interest using additional interest indicia, [0105], Fig. 3a. The reference of Gupta (USPPGPubN 20210092464) teaches “a location within the arena”, the angle of the camera is the field positions: “camera angles 120-129 depict cricket players at all times because they capture players stationed at designated cricket field positions”, while the other 40 camera angles capture the grass between players or the audience in the bleachers” [0028], Fig. 3 wherein “the camera angles are ranked, in some embodiments, based on image processing of what is depicted within each camera angle”, [0030]. None of the references of record alone or in combination disclose or suggest the underlined portion with the combination of limitations of the rest of the claim. Inter alia, independent claims 16 and 31 are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 1, 2022